         Case 1:18-cv-01229-RHH Document 8 Filed 11/07/18 Page 1 of 2




     fflntteb $)tate% <!Court of jfeberal <!Claim%
                                        No. 18-1229 C
                                       November 7, 2018


CASSANDRA D. METTS,

               Plaintiff,

v.

UNITED STATES OF AMERICA,

               Defendant.


        Cassandra D. Metts, Baltimore, MD,pro se.

       Christopher Loren Harlow, Esquire, United States Department of Justice, Civil
Division, Washington, D.C., for defendant.

                                  ORDER AND OPINION

Hodges, Senior Judge.

        Plaintiff Cassandra D. Metts filed a complaint August 2018 seeking damages
against the United States for violation of "human rights and fundamental freedoms,
including the freedom of thought, conscience, religion or belief," social security disability
benefits, and "criminal civil liability crimes against estates." 1 Plaintiff also filed a request
for alternative dispute resolution. Defendant filed a motion to dismiss for lack of subject
matter jurisdiction pursuant to RCFC 12(b)(l).

       This court generally hears actions against the United States in which Congress has
waived its sovereign immunity pursuant to the Tucker Act. 28 U.S.C. § 1491(a)(l). The
Tucker Act permits an action for money damages, but plaintiffs must establish a separate
source within a contract, regulation, statute, or constitutional provision that reasonably
authorizes payment of money for violation of the contract, statute, or other provision.
United States v. Testan, 424 U.S. 392, 398 (1976).


1 Ms.Metts asserts similar allegations in her complaint filed on August 16, 2018. Metts v.
United States, CIA No. 18-1230.

                                              -1-              7017    145 □ □□□□     1346 3363
        Case 1:18-cv-01229-RHH Document 8 Filed 11/07/18 Page 2 of 2




       The Supreme Court has ruled that pleadings filed by plaintiffs who proceed pro se
are held to less rigid standards than those of parties represented by counsel, Hughes v.
Rowe, 449 U.S. 5, 9 (1980). Pro se plaintiffs nevertheless bear the burden of establishing
by a preponderance of the evidence that all jurisdictional requirements are satisfied.
Bernard v. United States, 59 Fed. Cl. 497, 499 (2004); Reynolds v. Army & Air Force Exch.
Serv., 846 Fed. 2d 746, 748 (Fed. Cir. 1988). The court must dismiss an action if we
determine "at any time that [we] lack subject matter jurisdiction." RCFC 12(h)(3).

      We do not have jurisdiction over First Amendment claims. United States v.
Connolly, 716 F.2d 882, 886-87 (Fed. Cir. 1983). Our jurisdiction does not include claims
based on criminal violations. Sanders v. United States, 252 F.3d 1329, 1333-34 (Fed. Cir.
2001); Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997) (citing U.S.C. §
1491(a)(l)). We do not have jurisdiction over social security claims. 42 U.S.C. § 405(g);
Addams-More v. United States, 81 Fed. Cl. 312, 315 (2008).

       The Clerk of Court received a complaint from pre-drafted for a United States
District Court on October 31, 2018. Ms. Metts wrote "Baltimore" and "District of
Maryland" in the spaces designated for identifying the district court. She also wrote "State
Department of Educ. Goucher College" in the space designated for identifying the
defendant. The court is aware that Ms. Metts has repeatedly filed complaints destined for
courts. To ensure her complaints are timely filed in the proper jurisdiction, we remind Ms.
Metts that this court has jurisdiction that is governed by the Tucker Act, 28 U.S.C.
§ 149l(a).

       We have reviewed the complaint in a light most deferential to this plaintiff and taken
into consideration the Judiciary's obligation to consider allegations of prose pleadings with
wide latitude compared to those drafted by attorneys, nevertheless we cannot discern a
claim within our jurisdiction. United States v. Ford Motor Co., 497 F.3d 1331, 1336 (Fed.
Cir. 2007).

       For the reasons stated above, we GRANT defendant's Motion to Dismiss for lack
of subject matter jurisdiction and find as moot plaintiffs Motion to Request Alternative
Dispute Resolution and plaintiffs Motion to Proceed In Forma Pauperis. The Clerk of
Court will DISMISS plaintiffs Complaint pursuant to RCFC 12(b)(l). No costs.

       IT IS SO ORDERED.




                                            -2-
